PER CURIAM.
This is an appeal from a nonfinal “order upon relinquishment of appellate jurisdiction for clarification of the supplemental order for assessment” (clarifying order) entered in a receivership proceeding in which the appellee Florida Department of Insurance was appointed receiver of Florida Employers Safety Association Self Insurance Fund. We dismiss the appeal, because the trial court did not have jurisdiction at the time it entered the clarifying order. When this court relinquished jurisdiction to the trial court in Case No. 1D00-3433 to rule on the emergency motion for clarification filed by the receiver, it did so until December 5, 2000, *1226yet the clarifying order was not entered until December 15, 2000, ten days after jurisdiction had already returned to this court. Cf. Palma Sola Harbour Condo., Inc. v. Huber, 374 So.2d 1135, 1138 (Fla. 2d DCA 1979) (reversing trial court order entered upon relinquishment of jurisdiction because order was beyond the scope of the matters authorized for consideration on relinquishment). Thus, the clarifying order is a nullity and is not subject to separate appeal.
Our disposition of the jurisdictional issue moots our consideration of the remaining merit issues.
APPEAL DISMISSED.
ERVIN, BOOTH and ALLEN, JJ„ concur.